356 F.2d 513
Jack FROST, Appellant,v.Nathanael DAVIS et al., Appellees.
No. 21762.
United States Court of Appeals Fifth Circuit.
February 15, 1966.

James E. Tribble, Robert Asti, John R. Camp, Jr., Miami, Fla., for appellant.
W. O. Mehrtens, James E. Glass, Miami, Fla., for appellees.
Before TUTTLE, Chief Judge, and WISDOM and PHILLIPS,* Circuit Judges.
PER CURIAM:


1
Petitioner correctly points out that this court, in its opinion of May 20, 1965 (346 F.2d 82), made three erroneous factual statements, two of which lie in our failure to treat as separate and distinct, the interest of Frost, on the one hand, and that of Hidrocarburos, Frost's assignee, on the other. Without piercing Hidrocarburos' corporate veil, we hold that the legal interests of Frost and Hidrocarburos are identical for all purposes material to this case, since, as a party to the final assignment, Frost was the contemplated creditor Beneficiary of Davis' promise to Hidrocarburos.


2
It was also incorrect to state that Hidrocarburos assumed one-half of Frost's liability to Cuban Stanolind, when, in point of fact, Hidrocarburos assumed this entire obligation. However, this error is inconsequential, having no bearing upon the outcome of the case.


3
Since we find petitioner's further attempts to reargue this case unavailing, the petition for rehearing is


4
Denied.



Notes:


*
 Senior Circuit Judge of the Tenth Circuit, sitting by designation